Rodriguez v P.S. 065 Mother Hale Academy (2018 NY Slip Op 02570)





Rodriguez v P.S. 065 Mother Hale Academy


2018 NY Slip Op 02570


Decided on April 17, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 17, 2018

Sweeny, J.P., Renwick, Mazzarelli, Kahn, Gesmer, JJ.


6289 152127/14

[*1]Robert Rodriguez, Plaintiff-Appellant,
vP.S. 065 Mother Hale Academy, et al., Defendants-Respondents.


Pillsbury Winthrop Shaw Pittman LLP, New York (Stephen R. Weingold of counsel), for appellant.
Zachary W. Carter, Corporation Counsel, New York (Noah M. Kazis of counsel), for respondents.

Order, Supreme Court, New York County (Debra A. James, J.), entered February 23, 2017, which granted defendants' motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Plaintiff's alleged agreement to provide a theater arts afterschool program at P.S. 065 lacked the requisite written justification for awarding a contract using a procurement method other than competitive sealed bidding (see Department of Education Procurement Policy and Procedures § 3-01[d]; Education Law § 2590-h[36][a][vii]; Casa Wales Hous. Dev. Fund Corp. v City of New York, 129 AD3d 451 [1st Dept 2015], lv denied 26 NY3d 917 [2016]). Plaintiff's claim that the alleged agreement was ratified fails for the same reason (see Seif v City of Long Beach, 286 NY 382, 387 [1941]). Plaintiff submitted no evidence suggesting that further discovery would lead to facts essential to justify his opposition to defendants' motion (see CPLR 3212[f]; RXR WWP Owner LLC v WWP Sponsor, LLC, 145 AD3d 494, 495 [1st Dept 2016]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 17, 2018
CLERK